DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.
Claim Objections
Claim 1 objected to because of the following informalities:  
“the electrodes” in lines 6 and 8-9 should be written “the plurality of electrodes”
“each electrode” in lines 6-7 should be written “each electrodes of the plurality of electrodes”
“the sensors” in line 26 should be written “the plurality of sensors”
Appropriate correction is required.
Claim 3 objected to because of the following informalities:  
“electrodes” in line 1 should be written “the plurality of electrodes”
“the electrodes” in line 2 should be written “the plurality of electrodes”
Appropriate correction is required.
Claim 4 objected to because of the following informalities:  
“the electrodes” in line 1 should be written “the plurality of electrodes”
there is a missing period at the end of the claim
Appropriate correction is required.
Claim 10 objected to because of the following informalities:  
“the sensors” in lines 1-2 should be written “the plurality of sensors”
Appropriate correction is required.
Claim 16 objected to because of the following informalities:  
“the fluid inlet/outlet openings” in line 2 should be written “the plurality of fluid inlet/outlet openings”
Appropriate correction is required.
Claim 17 objected to because of the following informalities:  
“the fluid inlet/outlet openings” in line 2 should be written “the plurality of fluid inlet/outlet openings”
Appropriate correction is required.
Claim 18 objected to because of the following informalities:  
“the electrodes” in lines 8 and 10-11 should be written “the plurality of electrodes”
“each electrode” in lines 8-9 should be written “each electrodes of the plurality of electrodes”
“the sensors” in line 28 should be written “the plurality of sensors”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a plurality of sensors, configured to provide an activation signal to the portion of the target region” in lines 18-19. However, this is the function of the at least one active electrode. It is unclear how both the at least one active electrode and the plurality of sensors perform the same function when the plurality of sensors should be configured to sense a resulting signal propagating in the target region, as recited in claim 1. For the purpose of examination, this limitation is interpreted as “a plurality of sensors, configured to sense a resulting signal propagating in the target region.”
Claims 19-20 and 22 are rejected as being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2002/0147445 to Farley (hereinafter "Farley") in view of published US Patent Application 2008/0125772 to Stone (hereinafter “Stone”).
Regarding claim 1, Farley (Figures 1-2) discloses a catheter (10) comprising: a housing (12) extending from a proximal end to a distal end configured for insertion into a target region of a subject, the housing (12) having an inner wall, wherein the housing (12) is hollow and open at the distal end; and a plurality of electrodes (34+30, 35+31) positioned within the housing (12) and spaced apart from one another, the electrodes (34+30, 35+31) extending from the proximal end to the distal end, each electrode (34+30, 35+31) providing an electrical conduction path between the distal end and the proximal end, and wherein the plurality of electrodes (34+30, 35+31) are positioned such that collectively the electrodes (34+30, 35+31) provide electrical conduction paths over a portion of the target region, and wherein the catheter (10) is configured to maintain a geometric configuration between the plurality of electrodes (34+30, 35+31) when the distal end of the catheter (10) is deployed within the subject, wherein the plurality of electrodes (34+30, 35+31) comprises, an active electrode structure (35+31), containing at least one active electrode (35+31), configured to provide an activation signal to the portion of the target region, and a second electrode structure (34+30), containing a plurality of electrodes (34+30), wherein, at the distal end, the active electrode structure (35+31) and the second electrode structure (34+30) are positioned in a predetermined configuration relative to each other, wherein the active electrode structure (35+31) is positioned inside the second electrode structure (34+30) and a central axis of the active electrode structure (35+31) defines a central axis of the catheter (10), and wherein, at the distal end, each of the plurality of electrodes (34+30) of the second electrode structure is equidistant from the central axis of the catheter, and wherein the at least one active electrode (35+31) of the active electrode structure is closer to the central axis than the electrodes (34+30), and wherein, at the distal end, the at least one active electrode (35+31) is suspended in free space independent of the housing (12), ([0053]-[0060]). 
Farley fails to disclose that the second electrode structure comprises a plurality of sensing electrodes configured to sense a resulting signal propagating in the target region. However, Stone teaches a catheter comprising a circumferential array of electrodes (348) for contacting tissue at the distal end of the catheter, wherein a first circumferential set of the electrodes may be configured as a plurality of ablation electrodes for energy delivery and a second circumferential set of the electrodes (i.e. two/four electrodes) may be configured as a plurality of sensing electrodes to sense a resulting signal propagating in the target region. The electrode to tissue interface can then be characterized and that data can be utilized to determine how much energy is being dissipated in the electrode to tissue interface and how much is actually delivered to the target tissue ([0155]-[0158]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farley such that the circumferential electrodes of the second electrode structure comprises a first circumferential plurality of treatment electrodes for delivering energy and a second circumferential plurality of sensing electrodes configured to sense a resulting signal propagating in the target region, as taught by Stone, because the modification would provide control of energy delivery by determining the optimum energy level (Stone; [0155]).
Regarding claim 2, Farley (Figures 1-2) further discloses that the plurality of electrodes (34+30, 35+31) are evenly spaced within the housing (12) and terminate, at the distal end, by extending into respective receptacles around a wall of the housing or by extending adjacent to the wall of the housing (12), ([0053]-[0060]).
Regarding claim 3, Farley (Figures 1-2) further discloses that the number of electrodes (34+30, 35+31) and the position of the electrodes (34+30, 35+31) are such that the catheter provides conduction paths over a full circumferential area within the target region of the subject ([0053]-[0060]).
Regarding claim 4, Farley (Figures 1-2) further discloses that the electrodes (34+30, 35+31) are positioned such that the catheter (10) provides conduction paths over a circumferential volume within the target region of the subject ([0053]-[0060]).
Regarding claim 6, Farley/Stone further teaches that the catheter sensor structure (Farley; 34+30) may comprise eight electrodes (Farley; [0053]-[0060]: the catheter may comprise different numbers of leads 30, including eight leads; and since each lead 30 has an associated sensing electrode 26, there may be eight sensors in this case).
Regarding claim 31, Farley (Figures 1-2 and 6) further discloses that the catheter active electrode structure (35+31) comprises one active electrode (35) positioned on the central axis of the catheter (10) and equidistant from the plurality of sensors (34+30), ([0053]-[0060]).
Regarding claim 32, Farley (Figures 1-2 and 6) further discloses that the catheter active electrode structure (35+31) may comprise different numbers of leads (31), which may be four leads (31) for four active electrodes (35) positioned equidistantly from the central axis of the catheter and centrally within the sensor structure (34+30), ([0053]-[0060]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farley/Stone, as applied to claim 1, and further in view of published US Patent Application 2004/0181160 to Rudy (hereinafter "Rudy"). 
Regarding claim 5, Farley/Stone discloses the recited features as discussed above with respect to claim 1, and that the subject is the heart ([0002]-[0004], [0053]-[0060]). Farley fails to teach that the target region is the atrium or ventricle of the heart. However, Rudy teaches a catheter which is used to treat the atrium or ventricle of the heart as the target region ([0004], [005], [0062]). Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Farley/Stone device to include the atrium or ventricle of the heart as the target region since Farley discloses that the target region may be a hollow anatomical structure in the heart (Farley; [0002]-[0004], [0053]-[0060]) and the modification would enable treatment of the atrium or ventricle of the heart if required (Rudy; [0004], [0052], [0062]).

Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Farley/Stone, as applied to claim 1, and further in view of published US Patent Application 2014/0378805 to Ashton (hereinafter "Ashton").
Regarding claims 10-12 and 14-17, Farley/Stone discloses the recited features as discussed above with respect to claim 1. Farley requires a ground, but the reference fails to explicitly teach that the sensors share a common electrical ground, that the common ground is at the housing, or that the active electrode has a separate (external) ground. Farley also fails to disclose a particular space between the electrodes for fluid, or the distal housing having fluid inlet or outlet openings through the housing wall. 
Ashton discloses a catheter for ECG sensing and ablation (abstract) with one common ground at the housing (conductive fluid in the housing; see para. [0010] and [0057]) for sensors (74) and another remote/external ground (184; para. [0081], Fig. 5) for an active electrode (ablation electrode 76). The conductive fluid exits through a plurality of outlet openings (50; para. [0057]) between the electrodes, where the openings extend through the catheter housing side wall at the distal end (Fig. 1). Ashton teaches that the common housing ground (conductive fluid) is useful for grounding the sensors during sensing. Ashton also teaches that the same fluid is useful for irrigating and cooling the device during ablation (para. [0006], [0057], [0068]). Finally, Ashton teaches that a separate ground for use during ablation allows one catheter to map the heart (see para. [0070] discussing reduction of sensing noise), correctly locate the electrode and catheter, and ablate target tissue to treat the patient (para. [0051]-[0053]). Given these teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Farley/Stone device to include an irrigating fluid conductor that functions as a housing ground during sensing, and a remote independent electrode that functions as a separate ground during ablation, for the same predictable results and advantages of allowing the Farley catheter to be used to both sense and safely ablate, as taught by Ashton.
Regarding claim 13, Farley/Stone discloses the recited features as discussed above with respect to claim 1. Farley further teaches that the electrodes have sufficiently high conductance to operate at least as sensors and as active electrodes, as discussed above. In particular, Farley further discloses using an activation signal to supply a conduction input to an active electrode (35+31). Ashton discloses similar sensing, stimulating, and ablating electrodes. To the extent that Farley/Stone does not further teach that the active (pacing) electrode is a high conductance pole electrode (a sufficiently conductive dot, terminal, or node), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the active electrode a high conductance pole electrode, for the predictable result of safely stimulating/pacing the cardiac tissue as taught by Ashton.
Regarding claim 7, Farley (Figures 1-2) further discloses that the active electrode (35+31) is connected to a power supply (22) that generates a coordinated time fixed or time varying potential to create a mono-polar or multi-polar source configuration inside a cavity ([0053]-[0060]). As taught above, the Farley/Stone/Ashton combination teaches that the active electrode is a high conductance pole electrode. 

Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Farley/Stone in view of Rudy and published US Patent Application 2014/0200429 to Spector, et al. (hereinafter "Spector"). 
Regarding claims 18-19 and 22, Farley/Stone teaches the recited features as discussed above with respect to claim 1, including one or more processors (23) coupled to the plurality of electrodes (34+30, 35+31) of the catheter (10), ([0053]-[0060]). Farley fails to disclose one or more non-transitory computer readable memories coupled to the one or more processors, wherein the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to, provide an activation signal to the at least one active electrode to supply conduction input to the portion of the target region, receive electrical signal data from at least some of the plurality of sensors, identify electrical signal nodes in the received electrical signal data, develop a 3-dimensional cubic phase map from the electrical signal data, wherein the 3-dimensional cubic phase map includes an indication of the identified electrical signal nodes, display the 3-dimensional cubic phase map, and stabilize the electrical signal data from the plurality of sensors, using the activation signal provided to the at least one active electrode; wherein the subject is the heart and the target region in an atrium or ventricle, wherein the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to: identify a location of one or more rotors of electrical activity in the target region, the rotors indicating a source of arrhythmia in the target region; or identify a location of one or more ectopies of electrical activity in the target region, the ectopies indicating a source of arrhythmia in the target region.
However, Rudy teaches one or more non-transitory computer readable memories coupled to one or more processors (14), wherein the one or more memories include computer-executable instructions stored therein ([0061]) that, when executed by the one or more processors (14), cause the one or more processors (14) to, provide an activation signal to at least one active electrode (group of active electrodes 32) to supply conduction input to a portion of the target region ([0004], [0072], [0078], [0089]), receive electrical signal data from at least some of a plurality of sensors (group of sensors 32 for mapping), identify electrical signal nodes in the received electrical signal data, develop a map (electrogram/isochronal map) from the electrical signal data, wherein the map (electrogram/isochronal map) includes an indication of the identified electrical signal nodes, display the map ([0004], [0052], [0063], [0067]-[0069], [0082]), and stabilize the electrical signal data from the plurality of sensors, using the activation signal provided to the at least one active electrode ([0078]); wherein the subject is the heart and the target region in an atrium or ventricle ([0004], [0012], [0052]), wherein the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to: identify a location of one or more rotors of electrical activity in the target region ([0082]: spatial nonuniformities of propagation such as regions of slow conduction or areas of conduction block that are important mechanistic properties of arrhythmogenic activity), the rotors indicating a source of arrhythmia in the target region; or identify a location of one or more ectopies of electrical activity in the target region, the ectopies indicating a source of arrhythmia in the target region ([0004], [0052], [0063], [0067]-[0069], [0082]). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farley/Stone to use mapping with a displayed map to identify and visualize the electrical signal nodes, for the same predictable results and advantages of success in non-pharmacological interventions (Rudy; [0004]). 
Farley/Stone/Rudy does not specify that the signal nodes are identified with a 3-dimensional cubic phase map. Spector discloses another system for identifying cardiac electrical signal nodes of rotors and ectopies (circuit cores; [0011]), and further teaches that the nodes are identified with three-dimensional phase maps ([0141] and [0160]). Spector teaches that the phase maps are useful for quickly visualizing cardiac electrical activity ([0271]). Given this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farley/Stone/Rudy to use cubic (three-dimensional) phase maps to identify and visualize the electrical signal nodes, for the same predictable results and advantages.
Regarding claim 20, Farley/Stone/Rudy/Spector teaches that the one or more memories include computer-executable instructions stored therein that, when executed by the one or more processors, cause the one or more processors to: track changes in one or more filaments, by (i) receiving electrical signal data from the plurality of sensors of the catheter over a sampling window of time, (ii) identifying electrical signal nodes in the received electrical signal data over the sampling window of time, and (iii) tracking the electrical signal nodes over the cubic phase map over the sampling window of time. Specifically, Rudy teaches tracking changes in filaments by receiving electrical signal data from the plurality of sensors of the catheter and identifying electrical signal nodes in the received electrical signal data ([0004], [0052], [0063], [0067]-[0069], [0082]: spatial nonuniformities of propagation such as regions of slow conduction or areas of conduction block that are important mechanistic properties of arrhythmogenic activity). Rudy further teaches that these steps are performed over a sampling window of time ([0082]-[0090]) and Spector teaches using a cubic phase map ([0141] and [0160]). Therefore, the Farley/Stone/Rudy/Spector combination teaches the limitations of claim 20. 

Response to Arguments
Applicant’s arguments filed 02/17/2022, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Farley and Stone. Farley teaches a catheter in which the active electrode structure (35+31) and a second electrode structure (34+30) are positioned in a predetermined configuration relative to each other, wherein the active electrode structure (35+31) is positioned inside the second electrode structure (34+30) and a central axis of the active electrode structure (35+31) defines a central axis of the catheter (10), and wherein, at the distal end, each of the plurality of electrodes (34+30) of the second electrode structure is equidistant from the central axis of the catheter, and wherein the at least one active electrode (35+31) of the active electrode structure is closer to the central axis than the electrodes (34+30), and wherein, at the distal end, the at least one active electrode (35+31) is suspended in free space independent of the housing (12), ([0053]-[0060]). Stone teaches providing the second electrode structure with a plurality of sensing electrodes configured to sense a resulting signal propagating in the target region. Therefore, Farley/Stone teaches the invention as claimed at least in amended independent claim 1. In combination with Rudy and Spector, the modified system teaches the invention as claimed at least in amended independent claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794